COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Bumgardner and Clements
Argued at Richmond, Virginia


VERNON TYRONE CURTIS
                                          MEMORANDUM OPINION * BY
v.   Record No. 3225-01-2                  JUDGE LARRY G. ELDER
                                               JULY 9, 2002
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF HENRICO COUNTY
                      George F. Tidey, Judge

          (Keith B. Marcus; Bremner, Janus, Cook &
          Marcus, on brief), for appellant. Appellant
          submitting on brief.

          Kathleen B. Martin, Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     Vernon T. Curtis (appellant) appeals from his bench trial

conviction for petit larceny, his third or subsequent such

offense, in violation of Code §§ 18.2-96 and 18.2-104.    On

appeal, he contends the evidence was insufficient to prove the

cartons of cigarettes he was convicted for stealing were the

property of another and were stolen.   We hold the circumstantial

evidence was sufficient to prove the cigarette cartons appellant

carried beneath his jacket and discarded as he fled through the

parking lot of a retail establishment were stolen from that

establishment, and we affirm.

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     On appeal, we examine the evidence in the light most

favorable to the Commonwealth, granting to the evidence all

reasonable inferences fairly deducible therefrom.    Martin v.

Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).

     "Circumstantial evidence is as competent and is entitled to

as much weight as direct evidence, provided it is sufficiently

convincing to exclude every reasonable hypothesis except that of

guilt."   Coleman v. Commonwealth, 226 Va. 31, 53, 307 S.E.2d
864, 876 (1983).    "[T]he Commonwealth need only exclude

reasonable hypotheses of innocence that flow from the evidence,

not those that spring from the imagination of the defendant."

Hamilton v. Commonwealth, 16 Va. App. 751, 755, 433 S.E.2d 27,

29 (1993).   "[E]vidence of flight may be considered as evidence

of guilt along with other pertinent facts and circumstances."

Hope v. Commonwealth, 10 Va. App. 381, 386, 392 S.E.2d 830, 833

(1990) (en banc).    Where "[t]he circumstances . . . all concur

to form an unbroken chain which links the defendant to the crime

beyond a reasonable doubt," the circumstantial evidence is

sufficient to support the conviction.    Bishop v. Commonwealth,

227 Va. 164, 169, 313 S.E.2d 390, 393 (1984).

     "Larceny requires proof that the property of another has

been stolen--that is, taken unlawfully with the intent to

permanently deprive the owner of the possession thereof."     Lew

v. Commonwealth, 20 Va. App. 353, 355, 457 S.E.2d 392, 393

(1995).

                                - 2 -
          "It is not necessary that the identity of
          stolen property should be invariably
          established by positive evidence. In many
          such cases identification is impracticable,
          and yet the circumstances may render it
          impossible to doubt the identity of the
          property, or to account for the possession
          of it by the accused upon any reasonable
          hypothesis consistent with his innocence."

Gravely v. Commonwealth, 86 Va. 396, 402, 10 S.E. 431, 433

(1889) (quoting William Wills, The Principles of Circumstantial

Evidence 130 (3d ed. 1862)), quoted with approval in Henderson

v. Commonwealth, 215 Va. 811, 813, 213 S.E.2d 782, 783 (1975).

          "[W]here [the possession] is very recent,
          and the property consists of articles, the
          identity of which is not capable of strict
          proof, from the nature of them, the
          conclusion may be drawn that the property is
          the same, unless the [defendant] can prove
          to the contrary." Thus, . . . if a man be
          found coming out of another's barn, and upon
          his being searched, corn be found upon him,
          of the same kind as that in the barn, the
          evidence of guilt will be pregnant . . . .

Gravely, 86 Va. at 402, 10 S.E. at 433 (citation omitted).

     Here, the only reasonable hypothesis flowing from the

evidence was that the cigarette cartons appellant discarded

while fleeing from police and Sam's Club personnel were cartons

belonging to the store which he had secreted in his jacket while

in the store's cigarette corral only moments earlier.    Although

no one saw appellant take the cartons from the shelf, the

evidence established that appellant and his companion were alone

in the cigarette corral while the attending sales clerk assisted

another person and that appellant had ample opportunity to

                              - 3 -
secrete the cartons in his jacket at that time.   When appellant

departed the corral, Sam's Club Supervisor Sherry Hart observed

through appellant's jacket "rectangular shapes" "down

[appellant's] back" that "looked just like . . . [m]any cartons

of cigarettes."   Appellant declined Hart's offer to "ring [him]

up" at the cigarette corral, saying he had "another larger

basket," but then he and his companion departed the store

through the entrance and walked "at a hurried pace" toward the

parking lot without stopping at a larger basket or proceeding to

the cash registers on "the front line."

     When Police Officer Matt Desmond approached appellant in

the parking lot and identified himself, appellant "went around

the side of a large SUV," began to pull cigarette cartons out

from under his jacket and shirt, and discarded them on the

ground as he continued to step away from the officer.   When

Officer Desmond grabbed appellant's jacket, appellant abandoned

the jacket and fled.   Shortly thereafter, appellant told a clerk

at a nearby Lowe's store that the police were after him, and he

offered to buy the clerk's apron to wear as a disguise.

     The only reasonable hypothesis flowing from this evidence

is that the cartons of cigarettes appellant concealed beneath

his coat and discarded in the parking lot while fleeing from

police were cartons appellant stole from Sam's Club.    Under the

circumstances, the absence of specific evidence that cartons

were missing from Sam's inventory is not dispositive.   Further,

                               - 4 -
that the evidence did not prove appellant stole the quantity of

cigarettes alleged in the indictment is immaterial.    Because the

offense was petit larceny, the Commonwealth was not required to

prove the quantity of cigarettes taken or that the cigarettes

had a "specific" or "minimum" value.     See Evans v. Commonwealth,

226 Va. 292, 297, 308 S.E.2d 126, 129 (1983).    The fact that

they were offered for sale was sufficient to prove the

cigarettes had "'some value.'"     Id. (quoting Wolverton v.

Commonwealth, 75 Va. 909, 913 (1881)).

     For these reasons, we hold the evidence was sufficient to

support appellant's conviction, and we affirm.

                                                          Affirmed.




                                 - 5 -